 ASSEMBLY MANUFACTURING CORPORATIONAssembly Manufacturing Corporation and Interna-tional Union of Electrical, Radio and MachineWorkers, AFL-CIO-CLC. Cases 15-CA-7839and 15-RC-66071June 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on August 29, 1980, by In-ternational Union of Electrical, Radio and MachineWorkers, AFL--CIO-CLC, herein called theUnion, and duly served on Assembly Manufactur-ing Corporation, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region15, issued a complaint on September 10, 1980,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 14,1980, following a Board election in Case 15-RC-6607, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate; andthat, commencing on or about July 18, 1980, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On September 25, 1980, Re-spondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On October 1, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 14,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-As discussed infra, the Board sua sponte decided to reopen the pro-ceeding in Ca.e 15-RC--6607. Accordingly, in order to effectuate the pur-poses of the Act and to avoid unnecessary costs or delay, Cases 15-CA-7839 and 15-RC-6O07 were consolidated See fns. 4 and 5, infra.262 NLRB No. 70tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent asserted ineffect that the Union's certification was invalid,and that the complaint herein should be dismissedin its entirety, or in the alternative a hearing shouldbe held to litigate the issues raised, on grounds thatthe evidence presented in support of its objectionsin the underlying representation case was sufficientto warrant setting aside the representation electionor at least raise substantial material factual issuesrequiring a hearing, and that the Regional Direc-tor's refusal to order such a hearing was an abuseof discretion;2that the use of summary judgmentprocedures in this case would not afford Respond-ent due process of law, and that no decision shouldbe entered without Respondent being allowed ahearing on its objections to the election in the un-derlying representation case. Respondent's answeradmits that it refused to recognize and bargain col-lectively with the Union as the exclusive bargain-ing representative of all the employees in the unitdescribed in the complaint as an appropriate unit,because Respondent desired to test the correctnessof the Acting Regional Director's SupplementalDecision and Certification of Representative beforethe Board and appropriate United States court ofappeals. The General Counsel contends, inter alia,that the issues raised by Respondent's answer con-cern the appropriateness of the unitswhich Re-spondent is precluded from relitigating in this casesince these issues were, or could have been, raisedin the representation proceeding. We agree withthis contention.An election was conducted on April 23, 1980,after which the tally of ballots furnished the partiesshowed that, of approximately 162 eligible voters,32 cast votes for the Union, 14 cast votes againstthe Union, and 100 cast challenged ballots. Re-spondent timely filed objections to the election. OnJuly 14, 1980, the Acting Regional Director, fol-lowing an investigation, issued a Supplemental De-cision and Certification of Representative, in whicha In support of its position concerning its objections to the election inthe representation case, Respondent cited, inter alia, the United StatesCourt of Appeals decision in N.LR.B. v. Claxton Manufacturing Ca.Inc, 613 F.2d 1364 (5th Cir. 1980), denying enforcement and remanding237 NLRB 1393 (1978), and Newport News Shipbuilding and DrvdockCompany, 239 NLRB 82 (1978).S Decided by the Acting Regional Director in his Decision and Direc-tion of Election of March 26, 1980, after hearing; request for reviewdenied by the Board on April 22, 1980607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe sustained the challenges to 97 ballots cast bylaid-off employees, making it unnecessary to con-sider the remaining 3 challenges, overruled the ob-jections, and certified the Union. Respondent fileda timely request for review, which was denied bythe Board by telegraphic order dated September17, 1980. On September 10, 1980, the Acting Re-gional Director had issued a complaint in the in-stant proceeding, alleging Respondent's refusal tobargain. On September 29, 1980, Respondent filedwith the Board a motion requesting the Board toreconsider its earlier denial of review. On October1, 1980, the General Counsel filed with the Boardhis Motion for Summary Judgment. On October14, 1980, the Board issued its Notice To ShowCause in the instant proceeding, and on October16, 1980, the Board denied Respondent's motionfor reconsideration on the ground that it did notraise any matter not previously considered.Upon reexamination of all the circumstances,however, we concluded that there was merit in Re-spondent's contentions that a hearing was requiredon its objections. Thus, on May 13, 1981, theBoard issued a Decision and Order in this consoli-dated proceeding,4wherein we stated the follow-ing:In overruling those objections on the basisof his administrative investigation, the ActingRegional Director found "significant" his rela-tion of the statements in certain affidavits.Thus he apparently relied at least in part onhis own credibility determinations, since hisfindings appear contrary to certain factual as-sertions contained in affidavits submitted byRespondent. While such reliance is permissiblefor a trier of fact, whose responsibility it is toresolve conflicting testimony and to weigh theevidence, it is not appropriate in the context ofdetermining whether substantial and materialfactual issues are raised by the objections.4Thus, in denying a hearing on an issue, thetruth of the factual assertions made by the ob-jecting party in relation to evidence concern-ing specific events and individuals must beassumed.4; Further, in treating the Milchem5objection alleging electioneering by petitionerwithin a few feet of the voting area while thepolls were open, together with the objectionsrelating to the integrity of the ballot box andthe voting areas,6it appears that he inadvert-ently omitted making specific findings regard-ing the former objection.4 See Newport News Shipbuilding and Drydock Ca, 239 NLRB82, at p. 84 and fn. 12 (1978).4 Not reported in volumes of Board Decisions. See fn. 1, supra.4 Ibid, p. 84.a Milchem Inc., 170 NLRB 362 (1968).6 The Acting Regional Director consolidated the above objec-tions for the purpose of reporting thereon.Accordingly, the Board deferred ruling on theGeneral Counsel's Motion for Summary Judgmentin Case 15-CA-7839 pending our remand to theRegional Director of Respondent's Objections 1, 2,3, and 5 in Case 15-RC-6607 for.a hearing before aduly designated hearing officer, for the purpose ofreceiving evidence concerning said objections5andissuing a report containing resolutions of the credi-bility of witnesses, findings of fact, and recommen-dations to the Board concerning the disposition ofsaid objections. We concluded that we wouldthereafter consider the Hearing Officer's report,and any exceptions thereto, together with the Gen-eral Counsel's Motion for Summary Judgment, andrender a final decision in this consolidated proceed-ing.A hearing on objections was subsequently heldbefore Hearing Officer Larry Smith, who thereaf-ter issued a report, recommending that the Em-ployer's Objections 1, 2, 3, and 5 be overruled intheir entirety. The Employer-Respondent hastimely filed exceptions with the Board to the Hear-ing Officer's report, together with a memorandumin support of its exceptions, and Petitioner filed areply brief.The Board has reviewed the record in light ofthe exceptions and briefs, and has decided to adoptthe Hearing Officer's findings and recommenda-tions.8Accordingly, the Certification of Repre-sentative previously issued in Case 15-RC-6607 ishereby affirmed.All issues raised by Respondent in this proceed-ing in Case 15-CA-7839 have or could have beenlitigated in the representation proceeding in Case15-RC-6607, and Respondent does not aver anynewly discovered or previously unavailable evi-dence, or allege that any special circumstancesexist herein which would otherwise require thes Since the Union herein had been certified and Respondent's conten-tions with respect to its objections, while raising matters sufficient to re-quire a hearing, did not demonstrate evidence sufficient on its face to re-quire overturning the election, we decided not to revoke the certification,but instead to consider the evidence in light of Respondent's motion forreconsideration in Case 15-RC-6607.With respect to Respondent's Objection 2, alleging electioneering ac-tivities by a representative of the Union during the voting period, we em-phasized that "the objecting party bears a burden of showing :nore than'mere presence' for a brief period of time in an area where electioneeringwould be prohibited. Thus, to sustain such an objeciton, there must besome evidence of actual electioneering, or of presence in a prohibitedarea for a period sufficient to infer that electioneering did occur."6 With respect to the Employer-Respondent's exceptions to the Hear-ing Officer's recommendation that Objection 2 be overruled, we notethere is no direct proof that the content of Petitioner representative Be-lyeu's conversations with employees constituted actual electioneering, orevidence that the conversations were specifically directed to employeesthen in the voting line.608 ASSEMBLY MANUFACTURING CORPORATIONBoard to reexamine the decision with respect tothe representation proceeding, nor has it raised anyother issue properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment in Case 15-CA-7839.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Georgia corporation with facilitiesin Anguilla, Mississippi, is enaged in the assemblyand sale of wire harnesses for use in automobilesand telephone equipment. During the past 12-month period, which is representative of all timesmaterial herein, Respondent in the course and con-duct of its business operations described above hadgross revenues in excess of $500,000. During thesame period, Respondent purchased and receivedgoods and products valued in excess of $50,000 di-rectly from points located outside the State of Mis-sissippi, and sold and shipped products valued inexcess of $50,000 to points located outside the Stateof Mississippi.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Union of Electrical, Radio and Ma-chine Workers, AFL-CIO-CLC, is a labor organi-zation within the meaning of Section 2(5) of theAct.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees,group leaders, inspectors, production controlclerks, and the truck driver employed by Re-spondent at its Anguilla, Mississippi, facility;excluding all office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.2. The certificationOn April 23, 1980, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 15, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton July 14, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about July 17, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about July 18, 1980, and continuingat all times thereafter to date, Respondent has re-fused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceJuly 18, 1980, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIIl, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding is DECISIONS OF NATIONAL LABOR RELATIONS BOARDreached, embody such understanding in a signedagreement.In order to ensure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Assembly Manufacturing Corporation, is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. International Union of Electrical, Radio andMachine Workers, AFL-CIO-CLC, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.3. All production and maintenance employees,group leaders, inspectors, production controlclerks, and the truck driver employed by Respond-ent at its Anguilla, Mississippi, facility; excludingall office clerical employees, professional employ-ees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since July 14, 1980, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about July 18, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Assembly Manufacturing Corporation, Anguilla,Mississippi, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Unionof Electrical, Radio and Machine Workers, AFL-CIO-CLC, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All production and maintenance employees,group leaders, inspectors, production controlclerks, and the truck driver employed by Re-spondent at its Anguilla, Mississippi, facility;excluding all office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Anguilla, Mississippi, locationcopies of the attached notice marked "Appendix."7Copies of said notice, on forms provided by theRegional Director for Region 15, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-T In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor RelationsBoard" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."610 ASSEMBLY MANUFACTURING CORPORATIONspondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 15,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Union of Electrical, Radioand Machine Workers, AFL-CIO-CLC, asthe Exclusive representative of the employeesin t' bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employees,group leaders, inspectors, production controlclerks, and the truck driver employed by theEmployer at its Anguilla, Mississippi, facili-ty; excluding all office clerical employees,professional employees, guards and supervi-sors as defined in the Act.ASSEMBLY MANUFACTURING CORPO-RATION611